Exhibit 10.1


CONSULTING AGREEMENT


THIS AGREEMENT (“AGREEMENT”) is made as of August 17, 2011 and is effective as
of September 12, 2011 (the “Effective Date”), by and between Hampton Roads
Bankshares, Inc. (collectively, with Bank of Hampton Roads and Shore Bank, the
“Bank”) and John A.B. Davies, Jr. (the “Consultant”).


WHEREAS, the Consultant possesses certain valuable knowledge, professional
skills and expertise which will contribute to the success of the business of the
Bank and its affiliates; and


WHEREAS, it is the desire of the Bank and the Consultant to have the Consultant
serve as an independent contractor in a consulting capacity to the Bank; and


WHEREAS, the Bank and the Consultant desire to set forth, in writing, the terms
and conditions of their agreements and understandings;


NOW, THEREFORE, in consideration of the mutual promises herein contained, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending legally to be bound, agree as
follows:


Section 1.                                                   Services; Term.


(a)           The Bank and the Consultant agree that the Bank shall require, and
Consultant shall provide, 1,000 hours of service as an independent contractor in
a consulting capacity to the Bank from the Effective Date through September 11,
2012 (the “Term”).  During the Term, Consultant agrees upon reasonable notice to
perform those services reasonably requested of him in writing by the Chairman of
the Board or the Chief Executive Officer of the Bank. The type of services he
may be requested to perform are described in Exhibit A.


(b)           The Bank and Consultant agree that Consultant shall furnish
services as an independent contractor and not as an employee of the
Bank.  Consultant has no power or authority to act for, represent, or bind the
Bank in any matter, including but not limited to, entering into contracts or
agreements.  As an independent contractor, Consultant will have no supervisory
or management level control over Bank employees.  Consultant acknowledges that,
as an independent contractor, the compensation that he receives shall not be
considered “wages” for purposes of income tax withholding, FICA, and
unemployment taxes.  Consultant further acknowledges that he is solely
responsible for any tax liability arising from payments made under this
Agreement, and he agrees to indemnify the Bank from any and all liability that
may be assessed against the Bank for his failure to pay taxes on such
compensation.


 
 

--------------------------------------------------------------------------------

 
(c)           The Consultant acknowledges that he is entering into this
Agreement of his own free will and that he has had the benefit of the advice of,
and is relying solely upon the advice of, independent counsel of his own choice.


Section 2.                                Compensation.


(a)           As compensation for the services to be rendered by the Consultant
in accordance with Section 1(a) above, the Consultant shall receive an amount
equal to $41,667.00 per month for twelve consecutive months beginning October
12, 2011, subject to adjustment based on the number of hours of service
performed during the prior month at an hourly rate of $500, not to exceed a
total of $500,000 during the Term.


(b)           The Bank shall reimburse Consultant for reasonable and customary
expenses incurred by Consultant in connection with the performance of services
rendered pursuant to this Agreement, subject to approval by the Bank in
advance.  In order to receive reimbursement for expenses, Consultant shall
submit timely records and receipts of said expenses to the Bank.


(c)           During the Term, the Bank shall provide Consultant with the use of
a vehicle.


(d)           If Consultant refuses or is unable to provide services under
Section 1(a) such that he will not provide 1,000 hours of services during the
Term, the Bank may terminate this Agreement and no further compensation will be
paid under this Agreement.


Section 3.                                Confidentiality.


Consultant covenants and agrees that any and all information concerning the
customers, businesses and services of the Bank and its related companies,
subsidiaries, and affiliates of which he has knowledge or access as a result of
this Agreement, shall be deemed confidential in nature and shall not, without
prior written consent of the Bank, be directly or indirectly used, disseminated,
disclosed or published by Consultant to third parties other than in connection
with the usual conduct of the business of the Bank.  Such information shall
expressly include, but shall not be limited to, information concerning the trade
secrets, business operations, business records, employee information, customer
lists or other customer information of the Bank and its related companies,
subsidiaries, and affiliates.  In construing this provision it is agreed that it
shall be interpreted broadly so as to provide the Bank with the maximum
protection.  This Section 3 shall not be applicable to any information which,
through no misconduct or negligence of Consultant, has previously been disclosed
to the public by anyone other than Consultant.


Section 4.                                Regulatory Requirements.


Notwithstanding anything in this Agreement to the contrary, the Bank shall not
be required to make any payment under this Agreement to the extent such payment
is prohibited by the Board of Governors of the Federal Reserve System pursuant
to the terms of those regulations presently found at 12 C.F.R. part 359 or to
the extent that any required governmental approval of the payment is not
received or such payment is specifically prohibited by any state or federal
statutes or regulations thereunder; any provisions of this Agreement in
violation of the foregoing are null and void ab initio, and any payment made in
violation of the foregoing shall be immediately returned by Consultant to the
Bank.  The parties agree that they are unaware of any such prohibition or
required governmental approval.


 
 

--------------------------------------------------------------------------------

 
Section 5.                                   Invalid Provisions.


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be valid and enforceable to the fullest extent permitted by law
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 6.                                    Governing Law.


Except where preempted by federal law, this Agreement shall be subject to and
construed in accordance with the laws of the Commonwealth of Virginia.


Section 7.                                    Captions.


The captions used in this Agreement are intended for descriptive and reference
purposes only and are not intended to affect the meaning of any Section
hereunder.


Section 8.                                     Section 409A.


This Agreement is intended to comply with Section 409A to the extent Section
409A is applicable.  This Agreement shall be interpreted and administered
accordingly.
 


IN WITNESS WHEREOF, the parties have executed this Agreement on the 17th day of
August, 2011.
 

  HAMPTON ROADS BANKSHARES, INC.          
/s/ John A.B. Davies, Jr.      
By:
/s/Henry P. Custis, Jr.                                                      
John A.B. Davies, Jr.   Henry P. Custis, Jr.       Chairman          




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


·  
Continue to work with the various existing advisory boards (including Richmond,
Norfolk, and Outer Banks) and such other advisory boards as may be established
in the future;

·  
Work on business development matters with prospective bank customers;

·  
Provide assistance with existing bank customers with whom Consultant has had a
significant relationship over the past two years;

·  
Provide guidance and history on some of the major troubled loans and loan
relationships which Consultant has dealt with over the last two years.

·  
Attend various bank business functions;

·  
Assist the Board and management with establishing and refining significant
policies and procedures;

·  
Provide bank history on matters of importance occurring during the last two
years;

·  
Provide such analysis as may be reasonably requested by the Board of Directors
or management of the Bank on a periodic basis; and

·  
Cooperate with the Bank in furthering its best interests.